DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, claims 1, 2, 5-9, and 13 in the reply filed on 31 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 3, 4, and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 18 September 2020 and 10 May 2021, have been considered.

Drawings
The drawings received on 18 September 2020 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-9, and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US 10,308,021).
With respect to claim 1, Nomura discloses a printing apparatus comprising: 
a printing element substrate (Fig. 7A, element 11) including 
a heating element (Fig. 7A, element 7) configured to heat liquid to discharge the liquid from a discharging opening (Fig. 7A, element 5; Column 4, lines 45-47), 
a substrate (Fig. 7A, element 15) including the heating element, and 
a temperature detecting element (Fig. 7A, element 10) configured to detect a temperature of the substrate (Column 4, lines 19-44), 
wherein a detection period (Fig. 9, element tb), during which a result of detecting the temperature of the substrate by the temperature detecting element is obtainable (Column 11, lines 40-45), extends across a plurality of cycles (Fig. 9, elements t0-t3) of a latch signal (Fig. 9, element LT) periodically input to the printing element substrate, and 
wherein a heating enabling signal (Fig. 9, element HE), to be applied to the heating element, for discharging the liquid and the latch signal are output in such a manner that, in the detection period, an output value of a temperature waveform (Fig. 9, element VS) at a portion on which noise generated (Fig. 9, elements 912, 914, 915) due to driving of a logic circuit (Fig. 4, elements 401, 402) of the printing element substrate based on the latch signal is superimposed (Fig. 9, element VF) does not exceed a preset threshold value (Fig. 9, elements VT2, VT4), the temperature waveform being a temperature waveform of the substrate detected by the temperature detecting element (Column 11, line 16 – Column 12, line 18).
The examiner notes to applicant that the limitations concerning the temperature waveform and the threshold value are broad in scope and would have been obvious to one of ordinary skill in the art in view of Nomura as applied above.
With respect to claim 2, Nomura discloses the latch signal (Fig. 9, element LT) is output before a timing at which a maximum value of a differential waveform (Fig. 9, element 901) appears, the differential waveform being obtained by differential processing being performed on an inverted waveform formed by inversion (Fig. 9, 
With respect to claim 5, Nomura discloses the printing element substrate (Fig. 7A, element 11) includes a mask signal generation unit (Fig. 9, element MSK) configured to generate a mask signal, and wherein the detection period is a period during which the mask signal is output at a high level (Column 11, line 16 – Column 12, line 18).
With respect to claim 6, Nomura discloses a voltage (Fig. 9, element VTH2, VTH4, etc.) not causing the discharge of the liquid from the discharging opening is applied to the heating element (Column 9, lines 17-26) after the heating enabling signal (Fig. 9, element VTH) is applied.
With respect to claim 7, Nomura discloses the detection period (Fig. 9, element tb) extends across two cycles (Fig. 9, elements t0-t3) of the periodically input latch signal (Fig. 9, element LT).
With respect to claim 8, Nomura discloses the temperature detecting element (Fig. 7A, element 10) is disposed immediately below the heating element (Fig. 7A, element 7).
With respect to claim 9, Nomura discloses the threshold value (Fig. 9, elements VT2, VT4) is a threshold value serving as a criterion for determining whether the liquid can be normally discharged (Column 11, lines 40-45) from the discharging opening (Fig. 7A, element 5) being detected by the temperature detecting element (Fig. 7A, element 10).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanno et al. (US 9,033,442) disclose a printing apparatus (Fig. 1, element 1) having a printhead (Fig. 1, element 3), a heater (Fig. 2A, element 907), a temperature detection element (Fig. 2A, element 905), and a technique to determine whether a printhead discharge operation is normal by measuring the printhead heater temperature (Figs. 3-5).  However, Kanno fails to disclose a mask signal.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        02/16/2022